Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 1 of 16 PageID #: 10




                        EXHIBIT A
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 2 of 16 PageID #: 11
Filed             20-CI-00202 07/23/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/26/2020 01:52:37 PM
                                                                   89824

                                COMMONWEALTH OF KENTUCKY
                                    OHIO CIRCUIT COURT
                                    CASE NO. 20-CI-_____
                                  ====Electronically Filed====

        SHANNON BIGGS                                                                  PLAINTIFF

        VS.                     COMPLAINT AND JURY DEMAND

        USA DEBUSK LLC

        AND

        DEBUSK SERVICES GROUP LLC
                                                                                  DEFENDANTS
        AND

        STARR INDEMNITY AND LIABILITY
        COMPANY




                                                                                                   Presiding Judge: HON. TIM R. COLEMAN (638371)
        AND

        STATE FARM MUTUAL AUTOMOBILE
        INSURANCE COMPANY


        SERVE:    USA DEBUSK LLC
                  C/O: National Registered Agents, Inc.
                  306 W. Main Street
                  Suite 512
                  Frankfort, KY 40601
                  Via: Certified Mail

                  And

                  DEBUSK SERVICES GROUP LLC
                  C/O: National Registered Agents, Inc.
                                                                                                   COM : 000001 of 000006



                  306 W. Main Street
                  Suite 512
                  Frankfort, KY 40601
                  Via: Certified Mail

                  And


Filed             20-CI-00202    07/23/2020           Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 3 of 16 PageID #: 12
Filed             20-CI-00202 07/23/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/26/2020 01:52:37 PM
                                                                   89824


                       Starr Indemnity and Liability Company
                       C/O: CT Corporation System
                       306 W. Main Street
                       Suite 512
                       Frankfort, KY 40601
                       Via: Certified Mail

                       And

                       State Farm Mutual Automobile Insurance Company
                       C/O: Corporation Service Company
                       421 West Main Street
                       Frankfort, KY 40601
                       Via: Certified Mail



                Plaintiff, Shannon Biggs, for his cause of action against Defendants, USA

        Debusk LLC, Debusk Services Group LLC, Starr Indemnity and Liability Company




                                                                                                         Presiding Judge: HON. TIM R. COLEMAN (638371)
        (“Starr”), and State Farm Mutual Automobile Insurance Company (“State Farm”), states

        as follows:

                                     Facts Common to All Counts

           1.         Plaintiff is a resident of Daviess County, Kentucky.

           2.         Defendant, USA Debusk LLC, is a foreign limited liability company, whose

        principal place of business is in Texas, but who conducts business throughout the

        Commonwealth of Kentucky. It may be served through its registered agent National

        Registered Agents, Inc.

           3.         Defendant, Debusk Services Group, LLC, is a foreign limited liability

        company, whose principal place of business in in Texas, but who conducts business
                                                                                                         COM : 000002 of 000006




        throughout the Commonwealth of Kentucky.               It may be served through its registered

        agent National Registered Agents, Inc.




Filed                  20-CI-00202   07/23/2020            Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 4 of 16 PageID #: 13
Filed             20-CI-00202 07/23/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/26/2020 01:52:37 PM
                                                                   89824

           4.        Defendant, Starr, is an insurance company doing business in the

        Commonwealth of Kentucky; its principal place of business is in Texas and it may be

        served via its registered agent, CT Corporation System.

           5.        Defendant, State Farm, is an insurance company doing business in the

        Commonwealth of Kentucky; its principal place of business is in Illinois and it may be

        served via its registered agent Corporation Service Company.

           6.       The motor vehicle incident which is the subject of this action occurred in

        Centertown, Ohio County, Kentucky.        Jurisdiction and venue are proper in Ohio County,

        Kentucky.

           7.        Plaintiff meets and exceeds the threshold provisions of the Kentucky Motor

        Vehicle Reparations Act.




                                                                                                      Presiding Judge: HON. TIM R. COLEMAN (638371)
           8.       The damages sought by Plaintiff exceed the jurisdictional minimums of this

        Court.

           9.       At all times relevant, employees/agents of USA Debusk LLC and/or Debusk

        Services Group LLC, were acting within the course and scope of their employment with

        the Debusk entities and the Debusk entities are responsible for their conduct under the

        theory of respondeat superior.

                                                    Count I

           10.      Plaintiff incorporates Paragraphs 1-9 above as if fully set forth herein.

           11.       On or about July 26, 2018, Plaintiff was working on a gator ATV vehicle at the

        DB Wilson Power Plant in Centertown, Kentucky.
                                                                                                      COM : 000003 of 000006




           12.      On the same date, employees/agents for USA Bebusk LLC and/or Debusk

        Services Group LLC, negligently backed a motor vehicle directly into Plaintiff.




Filed                 20-CI-00202    07/23/2020            Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 5 of 16 PageID #: 14
Filed             20-CI-00202 07/23/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/26/2020 01:52:37 PM
                                                                   89824

           13.       As a direct and proximate result of the negligence outlined above, Plaintiff

        suffered bodily injuries, which injuries are permanent and continuing.

           14.       As a direct and proximate result of the negligence outlined above, Plaintiff

        has, and will continue to suffer in the future, physical and mental pain and suffering.

           15.       As a direct and proximate result of the negligence outlined above, Plaintiff has

        incurred medical expenses and will continue to incur medical expenses in the future.

           16.       As a direct and proximate result of the negligence outlined above, Plaintiff has

        increased risk of future injury and pain and suffering.

           17.      As a direct and proximate result of the negligence outlined above, Plaintiff has

        lost income and had his ability to earn income in the future impaired.

                                                    Count II




                                                                                                        Presiding Judge: HON. TIM R. COLEMAN (638371)
           18.      Plaintiff incorporates Paragraphs 1-17 above as if fully set forth herein.

           19.      At all times relevant, Defendant, Starr, was the insurance carrier on the vehicle

        that the employees/agents of USA Debusk LLC and/or Debusk Services Group LLC,

        operated.

           20.      Because said vehicle struck Plaintiff when he was a pedestrian, Starr is

        required to provide Kentucky PIP/No-Fault Benefits to Plaintiff.

           21.       Plaintiff is entitled to and asserts his rights to the Kentucky PIP/No-Fault

        Benefits coverage with Defendant, Starr.

                                                    Count III

           22.       Plaintiff incorporates Paragraphs 1-21 above as if fully set forth herein.
                                                                                                        COM : 000004 of 000006




           23.       At all times relevant, Defendant, State Farm, was the insurance carrier for

        Plaintiff, and provides underinsured motorist coverage and Kentucky PIP/No-Fault




Filed                 20-CI-00202    07/23/2020            Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 6 of 16 PageID #: 15
Filed             20-CI-00202 07/23/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/26/2020 01:52:37 PM
                                                                   89824

        Benefits to Plaintiff.

           24.       To the extent Plaintiff’s damages exceed and/or are not covered by the liability

        limits of Defendants, USA Debusk LLC and Debusk Services Group LLC’s, liability

        insurance coverage, Plaintiff is entitled to and asserts his rights to the underinsured

        coverage with Defendant, State Farm, and to the Kentucky PIP/No-Fault Benefits to which

        Plaintiff may be entitled.

                 WHEREFORE, Plaintiff, Shannon Biggs, prays for judgments against the

        Defendants as follows:

           A. In such an amount as will reasonably compensate Plaintiff for physical and mental

        pain and suffering, past, present, and future;

           B. For payment of Plaintiff’s medical expenses, past, present, and future, which




                                                                                                        Presiding Judge: HON. TIM R. COLEMAN (638371)
        were/are/will be necessitated by the injuries which he suffered;

           C. For payment of Plaintiff’s pain due to permanent injury;

           D. For payment of Plaintiff’s damages related to increased risk of future injury;

           E. For payment of Plaintiff’s lost wages and impairment to earn income in the future;

           F. For a judgment against Starr for Kentucky PIP/No-Fault Benefits to which Plaintiff is

        entitled;

           G. For a judgment against State Farm to the extent Plaintiff’s damages are not

        covered by and/or exceed the applicable liability insurance coverage and to the extent

        Plaintiff is entitled Kentucky PIP/No – Fault Benefits from State Farm.

           H. For the costs herein expended;
                                                                                                        COM : 000005 of 000006




           I. For a trial by jury on all issues so triable; and

           J. For all other just and proper relief which the Court deems Plaintiff is entitled.




Filed                  20-CI-00202   07/23/2020            Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 7 of 16 PageID #: 16
Filed             20-CI-00202 07/23/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/26/2020 01:52:37 PM
                                                                   89824




        This 24th day of July, 2020.

                                              RHOADS & RHOADS P.S.C.

                                              /s/Kyle LaMar_______________
                                              Kyle LaMar, Esq.
                                              115 East Second Street, Suite 100
                                              P.O. Box 2023
                                              Owensboro, KY 42302-2023
                                              Phone:       (270) 683-4600
                                              Fax:         (270) 683-1653
                                              ATTORNEYS FOR PLAINTIFF




                                                                                              Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                              COM : 000006 of 000006




Filed             20-CI-00202   07/23/2020    Shannon Kirtley, Ohio Circuit Clerk
     Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 8 of 16 PageID #: 17
Filed              20-CI-00202 08/27/2020                           NOT
                                             Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                    ircuit Clerk
                                                                    08/28/2020 09:35:33 AM
                                                                    89824

                                          COMMONWEALTH OF KENTUCKY
                                              OHIO CIRCUIT COURT
                                              CASE NO. 20-CI-00202

                                               ELECTRONICALLY FILED

         SHANNON BIGGS                                                                              PLAINTIFF

         V.

         USA DEBUSK LLC, et al.                                                                  DEFENDANTS

                     DEFENDANT STARR INDEMNITY AND LIABILITY COMPANY’S
                             ANSWER TO PLAINTIFF’S COMPLAINT

                Defendant Starr Indemnity and Liability Company (“Defendant”) states for its Answer to

        Plaintiff’s Complaint as follows:

                            RESPONSE TO FACTS COMMON TO ALL COUNTS

                1.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 1 of Plaintiff’s Complaint and, therefore, denies the

        same.

                2.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 2 of Plaintiff’s Complaint and, therefore, denies the

        same.

                3.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 3 of Plaintiff’s Complaint and, therefore, denies the

        same.

                4.       Defendant denies the allegations contained within Paragraph 4 of Plaintiff’s
                                                                                                                ANS : 000001 of 000009




        Complaint.




Filed 4817-5154-9129.1   20-CI-00202   08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
     Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 9 of 16 PageID #: 18
Filed              20-CI-00202 08/27/2020                           NOT
                                             Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                    ircuit Clerk
                                                                    08/28/2020 09:35:33 AM
                                                                    89824

                5.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 5 of Plaintiff’s Complaint and, therefore, denies the

        same.

                6.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 6 of Plaintiff’s Complaint and, therefore, denies the

        same.

                7.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 7 of Plaintiff’s Complaint and, therefore, denies the

        same.

                8.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 8 of Plaintiff’s Complaint and, therefore, denies the

        same.

                9.       Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 9 of Plaintiff’s Complaint and, therefore, denies the

        same.

                                                RESPONSE TO COUNT I

                10.      Defendant incorporates by reference its responses to the preceding paragraphs as if

        fully set forth herein.

                11.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 11 of Plaintiff’s Complaint and, therefore, denies

        the same.
                                                                                                                ANS : 000002 of 000009




Filed 4817-5154-9129.1   20-CI-00202   08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 10 of 16 PageID #: 19
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

                12.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 12 of Plaintiff’s Complaint and, therefore, denies

        the same.

                13.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 13 of Plaintiff’s Complaint and, therefore, denies

        the same.

                14.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 14 of Plaintiff’s Complaint and, therefore, denies

        the same.

                15.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 15 of Plaintiff’s Complaint and, therefore, denies

        the same.

                16.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 16 of Plaintiff’s Complaint and, therefore, denies

        the same.

                17.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 17 of Plaintiff’s Complaint and, therefore, denies

        the same.

                                            RESPONSE TO COUNT II

                18.      Defendant incorporates by reference its responses to the preceding paragraphs as if

        fully set forth herein.




Filed 4817-5154-9129.1   20-CI-00202   08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 11 of 16 PageID #: 20
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

                19.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 19 of Plaintiff’s Complaint and, therefore, denies

        the same.

                20.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 20 of Plaintiff’s Complaint and, therefore, denies

        the same.

                21.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 21 of Plaintiff’s Complaint and, therefore, denies

        the same.

                                           RESPONSE TO COUNT III

                22.      Defendant incorporates by reference its responses to the preceding paragraphs as if

        fully set forth herein.

                23.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 23 of Plaintiff’s Complaint and, therefore, denies

        the same.

                24.      Defendant is without knowledge or information sufficient to form a belief as to the

        truth of the allegations contained in Paragraph 24 of Plaintiff’s Complaint and, therefore, denies

        the same.

                The remainder of Plaintiff’s Complaint consists of a prayer for relief, to which no response

        is required. To the extent a response is required, Defendant denies Plaintiff is entitled to the

        requested relief or to any relief whatsoever.




Filed 4817-5154-9129.1   20-CI-00202   08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 12 of 16 PageID #: 21
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

                                           AFFIRMATIVE DEFENSES

                  1.     The Complaint fails to state a claim against Defendant upon which relief can be

        granted.

                  2.     The Complaint fails to join necessary parties or real parties in interest under CR 17

        and CR 19, including, but not limited to, subrogated insurers or other entities with assigned claims.

                  3.     Defendant denies all allegations not specifically admitted herein.

                  4.     Venue is improper.

                  5.     Plaintiff’s alleged injuries and damages, if any, were caused in whole or in part by

        their own negligence.

                  6.     Plaintiff’s claims may be barred by the applicable statute of limitations.

                  7.     Plaintiff’s alleged injuries and damages, if any, were caused in whole or in part by

        the negligent acts over third persons over whom Defendant exercised no direction or control.

                  8.     Plaintiff’s alleged injuries and damages, if any, were caused in whole or in part by

        intervening and/or superseding causes.

                  9.     Plaintiff’s claims are subject to Kentucky’s Motor Vehicle Reparations Act, KRS

        304.39-010, et seq., and Defendant relies on the provisions of the act as a complete or partial bar

        to the Plaintiff’s claims.

                  10.    Plaintiff’s claims are subject to the Defendant’s policy referred to in the Complaint,

        and Defendant relies on the provisions of the policy as a complete or partial bar to the Plaintiff’s

        claims.

                  11.    There has been an insufficiency of process and/or service of process upon
                                                                                                                  ANS : 000005 of 000009




        Defendant.

                  12.    The Plaintiff has failed to mitigate and/or minimize her alleged damages.




Filed 4817-5154-9129.1   20-CI-00202    08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 13 of 16 PageID #: 22
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

                13.      Defendant states that the value of Plaintiff’s claims is or may be insufficient to

        exhaust the policy or policies of insurance which may exist for the benefit of the tortfeasor(s) and,

        therefore, the Complaint against Defendant should be dismissed.

                14.      Plaintiff’s claims are barred by failure and/or want of consideration.

                15.      Under the terms of the Defendant’s policy, if Defendant is obligated to pay

        uninsured motorist benefits, Defendant is only required to pay its share of the loss which is defined

        as the proportion that Defendant’s “limits of liability” bears to the total of all applicable limits of

        liability for uninsured motorist coverage, or, if the accident involved a vehicle which is not owned

        by the insured, Defendant’s uninsured motorist coverage is “excess” in relationship to other

        uninsured motorist coverage available to its insured.

                16.      Plaintiff’s claims are barred by a doctrine of estoppel, waiver, release, fraud,

        unclean hands and/or laches.

                17.      Plaintiff’s claims may be barred by the applicable limitations period in the relevant

        insurance contract.

                18.      Plaintiff’s claims against Defendant may be barred by any settlement entered into

        by Plaintiff which did not protect, or in any way harmed, the potential subrogation rights of

        Defendant.

                19.      Plaintiff may have failed to comply with the terms and conditions of the applicable

        insurance contract, including any insurance contract allegedly issued by Defendant, thereby

        barring Plaintiff’s claims.

                20.      Plaintiff’s claims may be barred by the failure to comply with the conditions in the
                                                                                                                  ANS : 000006 of 000009




        insurance contract allegedly issued by Defendant requiring prompt notice and/or proof of any

        accident or loss.




Filed 4817-5154-9129.1   20-CI-00202    08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 14 of 16 PageID #: 23
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

                21.      Plaintiff’s Complaint fails to state a claim for interest against Defendant upon

        which relief can be granted and said claim should be dismissed.

                22.      Defendant states that it is entitled to a setoff as against any monies which it might

        be adjudged liable to the Plaintiff, and for any monies previously paid to the Plaintiff, or which

        will be paid to the Plaintiff prior to judgment, pursuant to the provisions of Chapter 304 of the

        Kentucky Revised Statutes.

                23.      The vehicle in which Plaintiff occupied at the time of the incident described in the

        Complaint does not qualify as a “covered auto” as it is defined in the applicable insurance contract.

                24.      Defendant reserves the right, in accordance with the Kentucky Rules of Civil

        Procedure, to amend its pleading to conform with discovery or evidence at trial, or for purposes of

        asserting any counterclaim or cross claim.

                25.      Defendant incorporates by reference, as if fully restated herein, all affirmative

        defenses available to it under the civil rules, or which may become available to it in the future as

        a result of discovery of facts in this case.

                WHEREFORE, Defendant requests Plaintiff’s Complaint be dismissed with prejudice at

        Plaintiff’s cost, for Defendant’s costs and related fees, for trial by jury, and for any other relief to

        which Defendant may be entitled.




                                                                                                                   ANS : 000007 of 000009




Filed 4817-5154-9129.1   20-CI-00202    08/27/2020             Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 15 of 16 PageID #: 24
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

                                                     Respectfully submitted,


                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                           /s/ Judd R. Uhl
                                                           Judd R. Uhl (89578)
                                                           R. Morgan Salisbury (94922)
                                                           LEWIS, BRISBOIS, BISGAARD & SMITH
                                                           2333 Alexandria Drive
                                                           Lexington, Kentucky 40504
                                                           judd.uhl@lewisbrisbois.com
                                                           morgan.salisbury@lewisbrisbois.com
                                                           (859) 663-9830 / (859) 663-9829 (Fax)
                                                           Attorneys for Defendant Starr Indemnity and
                                                           Liability Company

                                                JURY DEMAND

                Defendant requests a trial by jury on all issues raised in Plaintiff’s Complaint by the

        maximum number of jurors permitted.

                                                            /s/ Judd R. Uhl
                                                           Judd R. Uhl (89578)
                                                           R. Morgan Salisbury (94922)

                                         CERTIFICATE OF SERVICE

               I hereby certify that a true and correct copy of the foregoing was sent via e-mail this 27th
        day of August, 2020 to:

        Kyle LaMar
        Rhoads & Rhoads, P.S.C.
        115 East Second Street, Suite 100
        P.O. Box 2023
        Owensboro, KY 42302-2023

                                                                                                              ANS : 000008 of 000009




Filed 4817-5154-9129.1   20-CI-00202   08/27/2020           Shannon Kirtley, Ohio Circuit Clerk
    Case 4:20-cv-00145-JHM-HBB Document 1-2 Filed 08/28/20 Page 16 of 16 PageID #: 25
Filed             20-CI-00202 08/27/2020                           NOT
                                            Shannon Kirtley, Ohio Circuit ORIGINAL DOCUMENT
                                                                   ircuit Clerk
                                                                   08/28/2020 09:35:33 AM
                                                                   89824

        USA Debusk, LLC
        Debusk Services Group, LLC
        c/o National Registered Agents, Inc.
        306 W. Main Street, Suite 512
        Frankfort, KY 40601

        State Farm Mutual Automobile Insurance Company
        c/o Corporation Service Company
        421 West Main Street
        Frankfort, KY 40601


                                                         /s/ Judd R. Uhl
                                                         Judd R. Uhl (89578)
                                                         R. Morgan Salisbury (94922)




                                                                                               ANS : 000009 of 000009




Filed 4817-5154-9129.1   20-CI-00202   08/27/2020        Shannon Kirtley, Ohio Circuit Clerk
